Title: To John Adams from John Davis, 11 November 1802
From: Davis, John
To: Adams, John



Sir.
Boston. Novemr. 11. 1802.

It had been impressed on my mind, that the next meeting of the American Academy of Arts & Sciences would be on the third Wednesday of the present month, and I did not discover my errer until it was too late to give the usual notice. It ought, by statute, to have been held yesterday (the 2d. Wednesday) at Cambridge. I request this in advertence, and would wish to know whether you will authorize and direct a meeting to be notified for Wednesday next. Those Gentlemen, whom I have seen, belonging to the Academy, seem disposed to have this plan adopted. I had an interview yesterday with President Willard and he concurs. If it should meet your approbation, I will thank you for a line by the Mail, which will come in the morrow 8p.m. and by advertising in different papers sufficient notice may be given.
I ask the exercise  of your benignity for this trouble, occasioned by my mistake, and am, /  Sir, /  with the highest respects / & Esteem Your obdt. Servt.
Jm. Davis